DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/23/21, for application number 16/375,673 has been received and entered into record.  Claims 1, 6, and 11 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 4, recites, “a processor linked to the the user interface facility” (emphasis added), and should instead read, “a processor linked to the user interface facility” to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, US Pat. No. 9,094,539, in view of Ganesh, US PGPub 2019/0124032 (as cited in the IDS).
Regarding Claim 1, Noble discloses a method of managing power and data usage in a mobile electronic communications device [an electronic device performs functionality adjustments based on a determined attention level of a user of the device; such device can automatically adjust various functionality to conserve power and/ or resources for aspects of the device that will not be used while the user is asleep abstract; col. 2, ll. 44-47], the method comprising:
detecting a sleep state of a user of the mobile electronic communications device [the user can be half awake state, sleep, or in an intermediate or brief state, col. 11, lines 1-17; col. 3, 40-60, Fig. 5, step 504-310]; 

detecting that the sleep state of the user has changed from the deep sleep state to another of the sleep states [the device determines that the sleep state of the user has changed from the sleep state and that the user is either half-awake or awake, col. 3 line 57 - col. 4 line 20]; and 
exiting the idle mode at the device and entering an operative state and executing any pending user-centric operations in response to detecting that the sleep state of the user has changed from the deep sleep state to another of the sleep states [the device automatically enters an intermediate mode when the user is determined to be half awake with some functionality adjusted and some notifications being shown to the user and a standard or full power mode when the user is determined to be awake and all functionalities of the device is restored and the user is interacted with accordingly; while a device is operating in a first mode (Step 502 of Fig. 5) (e.g. standard, sleep, or intermediate) determines the user attention level (Steps 504-510) (e.g. the device is in sleep mode and determines the attention level of the user has changed from the sleep state to a predetermined state), and based on the determination, 
However, Noble does not explicitly teach the sleep state being one of a light sleep state or a deep sleep state; detecting that the sleep state of the user has changed from the deep sleep state to the light sleep state; wherein brain waves occurring during the deep sleep state are of a lower amplitude and within a higher frequency range than other brain waves occurring during the light sleep state; and executing any pending user-centric operations in response to detecting the change of the user sleep state from the deep sleep state to the light sleep state.
Examiner notes, however, brain waves occurring during the deep sleep state, such as during REM sleep, are by definition, of a lower amplitude and within a higher frequency range than other brain waves occurring during the light sleep state (i.e. stage 1 of non-REM sleep).
In the analogous art of operating a computing device based on user sleep states, Ganesh teaches the sleep state being one of a light sleep state or a deep sleep state [cognitive sleep cycle program identifies the user sleep stage; user sleep stage can be NREM, including state 1, which is light sleep, all the way through REM sleep stage, which is deep sleep, par 41, ll. 1-7]; detecting that the sleep state of the user has changed from the deep sleep state to the light sleep state [cognitive sleep cycle program identifies the user sleep stage; user sleep stage can be NREM, including state 1, which is light sleep, all the way through REM sleep stage, which is deep sleep; user cycles through the different sleep cycles during the night, par 41, ll. 1-12]; and executing any pending user-centric operations in response to detecting the change of the user sleep state from the deep sleep state to the light sleep state [pending notifications are delayed until the user is in the light sleep state, Fig. 2].

Regarding Claim 2, Noble and Ganesh disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations include at least one of email sync, media, sync and social networking update activities [examples of using an electronic device are email, social networking, etc., col. 4, ll. 31-37].
Regarding Claim 3, Noble and Ganesh disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations involve data to be presented to the user [information to be displayed and notifications to be interacted with, col. 3, ll. 60-02; col. 6, ll. 20-22; col. 6, ll. 23-49].
Regarding Claim 4, Noble and Ganesh disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations exclude software updates and backup and restoration of app data to app servers [while information to be displayed and interacted with are disabled or enabled based on operating mode; the device is embodied in an environment where information over web and application servers are transferred; the device is communicating over such environment irrespective of the device's operation made as would be understood by those skilled in the art, cols. 3 and 4; col. 19 and 20; col. 18].
Regarding Claim 5, Noble and Ganesh disclose the method in accordance with Claim 1.  Noble further discloses wherein the operative state is a standby mode [col. 8, ll. 24-26].
Regarding Claim 6, Noble discloses a mobile electronic communications device with power and data management, the device comprising [abstract; col. 2, ll. 44-47]: a user interface facility comprising an audio speaker and a viewing screen [the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch-sensitive display element or keypad) and at least one output device (e.g., a display device, printer or 25 speaker), Fig. 4(b); col. 19 ll. 21-26; col. 16, ll. 11-16]; a processor linked to the the user interface facility [Fig. 9; col. 19 ll. 10-25].
The remainder of Claim 6 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 7, 9, and 10, Noble and Ganesh disclose the mobile electronic communications device in accordance with Claim 6.  Claims 7, 9, and 10 repeat the same limitations as recited in Claims 2, 4, and 5, respectively, and thus are rejected accordingly.
Regarding Claim 8, Nobel and Ganesh disclose the mobile electronic communications device in accordance with Claim 6.  Noble further discloses wherein the user-centric operations involve data to be presented to the user via at least one of the audio speaker and a viewing screen [Fig. 4h].
Regarding Claim 11, Noble and Ganesh disclose a method of managing power and data usage in a mobile electronic communications device [abstract; col. 2, ll. 44-47].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 12-14, Nobel and Ganesh disclose the method in accordance with Claim 11.  Claims 12-14 repeat the same limitations as recited in Claims 2-4, respectively, and are rejected accordingly.
Regarding Claim 15, Nobel and Ganesh disclose the method in accordance with Claim 11.  Noble further discloses wherein executing the one or more pending user-centric operations at a time that is based upon the sleep state of the user comprises setting a device mode for the mobile electronic communications device based upon the sleep state of the user [the amount and type of information to be displayed is adjusted by the device entering different modes based on the determination of the user’s sleep state, col. 3, 4].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noble and Ganesh, and further in view of Chan et al., US PGPub 2015/0208205.
Regarding Claim 16, Nobel and Ganesh disclose the method in accordance with Claim 15.  However, Noble and Ganesh do not explicitly teach wherein the user- centric background data operations comprise operations that cause audible or visual outputs from the mobile electronic communication device to occur, further comprising causing non-user-centric background data operations without audible or visual outputs to execute while the user is in the deep sleep state.
In the analogous art of preparing computing devices in anticipating of user needs, Chan teaches the user- centric background data operations comprise operations that cause audible or visual outputs from the mobile electronic communication device to occur, further comprising causing non-user-centric background data operations without audible or visual outputs to execute while the user is in the deep sleep state [downloading data to the electronic device while the user is sleeping, par 53].
It would have been obvious to one of ordinary skill in the art, having the teachings of Noble, Ganesh, and Chan before him before the effective filing date of the claimed invention, to 
Regarding Claim 17, Noble, Ganesh, and Chan disclose the method in accordance with Claim 16.  Noble further discloses wherein the device forgoes pending user-centric operations while in the idle mode [when the device enters a sleep mode... the device may disable any notifications (e.g., incoming emails, text messages, phone calls) when operating in a sleep mode such that disturbances to the user is minimized, col. 6 ll. 15-22] and executes pending user-centric operations while in the standby mode [the device may enter an intermediate mode, a standby mode or a similar mode, where less functionality is active compared to when the device is operating in a standard mode, but more functionality is active compared to when the device is operating in a sleep mode; hen the device enters the intermediate mode from a sleep mode, functionality on the device may be adjusted such that the device provides a preliminary information display (e.g., time, date, weather, current news, etc.), col. 8, ll. 24-32].
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Noble and Ganesh, and further in view of Urade et al., US PGPub 2014/0248383.
Regarding Claim 18, Noble and Ganesh disclose the method of Claim 1.  However, Noble and Ganesh do not explicitly teach wherein the detecting the sleep state of the user of the mobile electronic communications device comprises: detecting the user experiencing non-rapid eye movement delta waves to determine the user is in the light sleep state; or detecting the user is experiencing rapid eye movement delta waves to determine the user is in the deep sleep state.

It would have been obvious to one of ordinary skill in the art, having the teachings of Noble, Ganesh, and Urade before him before the effective filing date of the claimed invention, to incorporate the sleep detection as taught by Urade into the method as disclosed by Noble and Ganesh, to utilize delta wave detection to provide accurate sleep stage determination [Urade, par 86].
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noble and Ganesh, and further in view of Main et al., US PGPub 2013/0283530.
Regarding Claim 19, Noble and Ganesh disclose the mobile electronic communication device of Claim 6.  However, Noble and Ganesh do not explicitly teach a sleep state sensor device, operable with the processor, performing brain wave sensing on the user of the mobile electronic communications device to determine that the user is sleeping either in the light sleep state or the deep sleep state by detecting delta waves.
In the analogous art of sleep detection, Main teaches a sleep state sensor device, performing brain wave sensing on the user to determine that the user is sleeping either in the light sleep state or the deep sleep state by detecting delta waves [brain wave sensing headband 
It would have been obvious to one of ordinary skill in the art, having the teachings of Noble, Ganesh, and Main before him before the effective filing date of the claimed invention, to incorporate the brain wave sending headband as taught by Main into the device as disclosed by Noble and Ganesh, as monitoring sleep state information improves performance of adjustments made during user sleep stages [Main, par 92].
Regarding Claim 20, Noble, Ganesh, and Main disclose the mobile electronic communication device of Claim 19.  Main further discloses wherein the sleep stage sensor device comprises a wearable cap or net [headband, par 92].

Response to Arguments
Applicant’s arguments filed 11/23/21 have been considered but are moot due to the rejection based on the references cited above.
Examiner notes the newly added amendments appear to simply provide a definition of brain waves occurring during deep sleep having lower amplitude and higher frequency than brain waves occurring during light sleep.  The claim limitations as presented only require detecting a sleep state of the user, do not appear to require detection or monitoring of brain waves during sleep states.  As noted in the rejection above, deep sleep, such as REM sleep compared to the light sleep stages of non-REM sleep, by definition, have lower amplitude and higher frequency than the light sleep stages of non-REM sleep.  As such, the rejection is maintained.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Paul Yen/Primary Examiner, Art Unit 2186